Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response filed on November 1, 2022 has been entered.
Claims 1-16 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of SEQ ID NO:1 as the parent cutinase and I213A+P214A as the amino acid modification made in the parent cutinase in the reply filed on November 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 1, 2022.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to a mutant of a cutinase having the amino acid sequence of SEQ ID NO:1, wherein the cutinase mutant has a 213X/214X or I213A/P214A amino acid substitutions and any other amino acid amino acid substitutions at any other position of SEQ ID NO:1.  Therefore, the claims are drawn to a genus of polypeptides having unknown structure but having cutinase activity.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “cutinase” fails to provide a sufficient description of the genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to a cutinase mutant of SEQ ID NO:1, wherein the mutant consists of specific single or double amino acid substitution(s), such as the I213A/P214A substitution. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, with the aid of a computer, one of skill in the art could identify mutants of SEQ ID NO:1.  However, there is no teaching regarding which amino acids can vary from SEQ ID NO:1, other than I213A/P214A, and result in a polypeptide having cutinase activity.  Further, there is no disclosed or art-recognized correlation between any structure other than the specific mutants SEQ ID NO:1 and having cutinase activity.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible cutinase activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
As of the filing date, there was no known or disclosed correlation between a structure other than a mutant of SEQ ID NO:1, wherein the mutant consists of the single point or double point amino acid substitution(s), such as the I213A/P214A substitution and having cutinase activity.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about calcium-independent pectate lyase activity and/or improved thermostability to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of the specific mutants of SEQ ID NO:1 as representative of other polypeptides having calcium-independent pectate lyase activity and/or improved thermostability.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-2. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cutinase mutant of SEQ ID NO:1, wherein the mutant consists of a single point or double point amino acid substitution(s), such as the I213A/P214A substitution, does not reasonably provide enablement any polypeptide having unknown structure and having cutinase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to a mutant of a cutinase having the amino acid sequence of SEQ ID NO:1, wherein the cutinase mutant has a 213X/214X or I213A/P214A amino acid substitutions and any other amino acid amino acid substitutions at any other position of SEQ ID NO:1.  Therefore, the claims are drawn to any polypeptide having unknown structure but having cutinase activity.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having cutinase activity.  In the instant case, the specification is limited to a cutinase mutant of SEQ ID NO:1, wherein the mutant consists of a single or double amino acid substitution(s), such as the I213A/P214A substitution.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any polypeptide having unknown structure and having cutinase activity, and (b) a correlation between structure and the function of having cutinase activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have calcium-independent pectate lyase activity and/or improved thermostability.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having calcium-independent pectate lyase activity and/or improved thermostability or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:1 other than the amino acid at position 213 and 214, that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having cutinase activity, (2) which segments of the polypeptide of SEQ ID NO:1 are essential for having cutinase activity, and (3) the general tolerance of the polypeptide of SEQ ID NO:1 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892	) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the teaching of a cutinase mutant of SEQ ID NO:1, wherein the mutant consists of a single or double amino acid substitution(s), such as the I213A/P214A substitution.   However, the speciation fails to provide any information as to (1) specific substrates associated with any mutant of SEQ ID NO:1 and having the I213X/A + P213X/A substitution and having cutinase activity or (2) structural elements required in a polypeptide having cutinase activity,.  No correlation between structure and function of having calcium-independent pectate lyase activity and/or improved thermostability has been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO: 1 other than 213 and 214 that can be modified and which ones are to be conserved to create a polypeptide having cutinase activity.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estell (US 2014/0187468 - form PTO-892).
	Estell discloses a cutinase having the amino acid sequence of SEQ ID NO:4, which is identical to the cutinase of SEQ ID NO:1 of the instant application, and Estell discloses mutants thereof (see the sequence alignment below and [0005-0008]). Regarding claim 1, Estell discloses a cutinase mutant comprising a I213A amino acid substitution ([0008]).
	Therefore, the reference of Estell anticipates claim 1.


	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H6WX58_9ACTN (UnitProtKB Database.  October 10, 2018 - form PTO-892).
	H6WX58_9ACTN discloses a Thermobifida halotolerans cutinase. Regarding claim 1, compared to the cutinase of SEQ ID NO:1 of the instant application, the cutinase of H6WX58_9ACTN and does not have an Ile residue and Pro residue at the positions corresponding to 213 and 214, respectively, of SEQ ID NO:1 of the instant application (page 1 and see the sequence alignment below). Since (1) there is no limitation on the structure of the claimed cutinase mutant except not having an Ile residue and Pro residue at the positions corresponding to 213 and 214, respectively, of SEQ ID NO:1 and (2) the instant claims are drawn to a product, which may be produced by the recited modification/starting material or not, Examiner takes the position that the cutinase of H6WX58_9ACTN reads on the instant claim.  Whether the claimed product is obtained from SEQ ID NO:1 or obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention.  
	Therefore, the reference of H6WX58_9ACTN anticipates claim 1.

	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A0A2T0T7X1_9PSEU (UnitProtKB Database.  October 10, 2018 - form PTO-892).
	A0A2T0T7X1_9PSEU discloses a Umezawaea tangerine cutinase. Regarding claim 1, compared to the cutinase of SEQ ID NO:1 of the instant application, the cutinase of A0A2T0T7X1_9PSEU and does not have an Ile residue and Pro residue at the positions corresponding to 213 and 214, respectively, of SEQ ID NO:1 of the instant application (page 1 and see the sequence alignment below). Since (1) there is no limitation on the structure of the claimed cutinase mutant except not having an Ile residue and Pro residue at the positions corresponding to 213 and 214, respectively, of SEQ ID NO:1 and (2) the instant claims are drawn to a product, which may be produced by the recited modification/starting material or not, Examiner takes the position that the cutinase of A0A2T0T7X1_9PSEU reads on the instant claim.  Whether the claimed product is obtained from SEQ ID NO:1 or obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention.  
	Therefore, the reference of A0A2T0T7X1_9PSEU anticipates claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a cutinase mutant of SEQ ID NO:1 comprising a 213X or 214X amino acid substitution. This judicial exception is not integrated into a practical application because the claim encompasses a cutinase that is structurally identical to a naturally occurring Thermobifida halotolerans cutinase or a naturally occurring Umezawaea tangerine cutinase (see the 102 rejections above).  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed cutinase and the naturally occurring cutinase, the claimed cutinase does not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claim is directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed cutinase is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claim does not qualify as eligible subject matter. 

	
Conclusion

	Claims 1-16 are pending.

	Claims 3-16 are withdrawn.

	Claims 1-2 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            


Sequence alignment between the cutinase of SEQ ID NO:1 of the instant application (“Qy”) and the cutinase of Estell of SEQ ID NO:4 (“Db”)

US-14-237-846-4
; Sequence 4, Application US/14237846
; Publication No. US20140187468A1
; GENERAL INFORMATION
;  APPLICANT: ESTELL, David A.
;  APPLICANT:KRAGH, Karsten M.
;  APPLICANT:JENSEN, Lene Bojsen
;  APPLICANT:MEJLDAL, Rie
;  APPLICANT:PRICELIUS, Sina
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS COMPRISING A LIPOLYTIC ENZYME VARIANT
;  FILE REFERENCE: NB31623US-PCT
;  CURRENT APPLICATION NUMBER: US/14/237,846
;  CURRENT FILING DATE: 2014-02-07
;  PRIOR APPLICATION NUMBER: PCT/US2012/53023
;  PRIOR FILING DATE: 2012-08-30
;  PRIOR APPLICATION NUMBER: US 61/529,811
;  PRIOR FILING DATE: 2011-08-31
;  NUMBER OF SEQ ID NOS: 41
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 261
;  TYPE: PRT
;  ORGANISM: Thermobifida fusca
US-14-237-846-4

  Query Match             100.0%;  Score 1368;  DB 13;  Length 261;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ANPYERGPNPTDALLEASSGPFSVSEENVSRLSASGFGGGTIYYPRENNTYGAVAISPGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ANPYERGPNPTDALLEASSGPFSVSEENVSRLSASGFGGGTIYYPRENNTYGAVAISPGY 60

Qy         61 TGTEASIAWLGERIASHGFVVITIDTITTLDQPDSRAEQLNAALNHMINRASSTVRSRID 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGTEASIAWLGERIASHGFVVITIDTITTLDQPDSRAEQLNAALNHMINRASSTVRSRID 120

Qy        121 SSRLAVMGHSMGGGGTLRLASQRPDLKAAIPLTPWHLNKNWSSVTVPTLIIGADLDTIAP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSRLAVMGHSMGGGGTLRLASQRPDLKAAIPLTPWHLNKNWSSVTVPTLIIGADLDTIAP 180

Qy        181 VATHAKPFYNSLPSSISKAYLELDGATHFAPNIPNKIIGKYSVAWLKRFVDNDTRYTQFL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VATHAKPFYNSLPSSISKAYLELDGATHFAPNIPNKIIGKYSVAWLKRFVDNDTRYTQFL 240

Qy        241 CPGPRDGLFGEVEEYRSTCPF 261
              |||||||||||||||||||||
Db        241 CPGPRDGLFGEVEEYRSTCPF 261







Sequence alignment between the cutinase of SEQ ID NO:1 of the instant application (“Qy”) and the cutinase of H6WX58_9ACTN (“Db”)




H6WX58_9ACTN
ID   H6WX58_9ACTN            Unreviewed;       262 AA.
AC   H6WX58;
DT   18-APR-2012, integrated into UniProtKB/TrEMBL.
DT   18-APR-2012, sequence version 1.
DT   29-SEP-2021, entry version 18.
DE   SubName: Full=Serine hydrolase {ECO:0000313|EMBL:AFA45122.1};
OS   Thermobifida halotolerans.
OC   Bacteria; Actinobacteria; Streptosporangiales; Nocardiopsaceae;
OC   Thermobifida.
OX   NCBI_TaxID=483545 {ECO:0000313|EMBL:AFA45122.1};
RN   [1] {ECO:0000313|EMBL:AFA45122.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=DSM 44931 {ECO:0000313|EMBL:AFA45122.1};
RA   Ribitsch D., Herrero-Acero E., Guebitz G.;
RT   "A new esterase from Thermobifida halotolerans able to degrade
RT   polyesters.";
RL   Submitted (DEC-2011) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; JQ339742; AFA45122.1; -; Genomic_DNA.
DR   SMR; H6WX58; -.
DR   ESTHER; 9actn-h6wx58; Polyesterase-lipase-cutinase.
DR   BRENDA; 3.1.1.101; 16310.
DR   SABIO-RK; H6WX58; -.
DR   GO; GO:0016787; F:hydrolase activity; IEA:UniProtKB-KW.
DR   Gene3D; 3.40.50.1820; -; 1.
DR   InterPro; IPR029058; AB_hydrolase.
DR   InterPro; IPR022742; Hydrolase_4.
DR   Pfam; PF12146; Hydrolase_4; 1.
DR   SUPFAM; SSF53474; SSF53474; 1.
PE   4: Predicted;
KW   Hydrolase {ECO:0000313|EMBL:AFA45122.1}.
FT   DOMAIN          53..157
FT                   /note="Hydrolase_4"
FT                   /evidence="ECO:0000259|Pfam:PF12146"
SQ   SEQUENCE   262 AA;  28687 MW;  0E6135722079F423 CRC64;

  Query Match             78.1%;  Score 1068;  DB 105;  Length 262;
  Best Local Similarity   75.1%;  
  Matches  196;  Conservative   31;  Mismatches   34;  Indels    0;  Gaps    0;

Qy          1 ANPYERGPNPTDALLEASSGPFSVSEENVSRLSASGFGGGTIYYPRENNTYGAVAISPGY 60
              |||||||||||:: :||  ||| | || |||| | |||||||||| :|||:|||||||||
Db          2 ANPYERGPNPTNSSIEALRGPFRVDEERVSRLQARGFGGGTIYYPTDNNTFGAVAISPGY 61

Qy         61 TGTEASIAWLGERIASHGFVVITIDTITTLDQPDSRAEQLNAALNHMINRASSTVRSRID 120
              |||::||:|||||:|||||||:|||| |||||||||| ||:|||::|:  :| :||:|||
Db         62 TGTQSSISWLGERLASHGFVVMTIDTNTTLDQPDSRASQLDAALDYMVEDSSYSVRNRID 121

Qy        121 SSRLAVMGHSMGGGGTLRLASQRPDLKAAIPLTPWHLNKNWSSVTVPTLIIGADLDTIAP 180
              ||||| |||||||||||||| :||||:||||||||| :| | || ||||||||: |||| 
Db        122 SSRLAAMGHSMGGGGTLRLAERRPDLQAAIPLTPWHTDKTWGSVRVPTLIIGAENDTIAS 181

Qy        181 VATHAKPFYNSLPSSISKAYLELDGATHFAPNIPNKIIGKYSVAWLKRFVDNDTRYTQFL 240
              | :|::||||||| |: |||||||||:|||||: |  | |||::|||||||:||||||||
Db        182 VRSHSEPFYNSLPGSLDKAYLELDGASHFAPNLSNTTIAKYSISWLKRFVDDDTRYTQFL 241

Qy        241 CPGPRDGLFGEVEEYRSTCPF 261
              ||||  |   :||||||||||
Db        242 CPGPSTGWGSDVEEYRSTCPF 262





Sequence alignment between the cutinase of SEQ ID NO:1 of the instant application (“Qy”) and the cutinase of A0A2T0T7X1_9PSEU (“Db”)

A0A2T0T7X1_9PSEU
ID   A0A2T0T7X1_9PSEU        Unreviewed;       306 AA.
AC   A0A2T0T7X1;
DT   18-JUL-2018, integrated into UniProtKB/TrEMBL.
DT   18-JUL-2018, sequence version 1.
DT   07-APR-2021, entry version 8.
DE   SubName: Full=Cutinase {ECO:0000313|EMBL:PRY41751.1};
GN   ORFNames=CLV43_105510 {ECO:0000313|EMBL:PRY41751.1};
OS   Umezawaea tangerina.
OC   Bacteria; Actinobacteria; Pseudonocardiales; Pseudonocardiaceae; Umezawaea.
OX   NCBI_TaxID=84725 {ECO:0000313|EMBL:PRY41751.1, ECO:0000313|Proteomes:UP000239494};
RN   [1] {ECO:0000313|EMBL:PRY41751.1, ECO:0000313|Proteomes:UP000239494}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 44720 {ECO:0000313|EMBL:PRY41751.1,
RC   ECO:0000313|Proteomes:UP000239494};
RA   Goeker M.;
RT   "Genomic Encyclopedia of Archaeal and Bacterial Type Strains, Phase II
RT   (KMG-II): from individual species to whole genera.";
RL   Submitted (MAR-2018) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:PRY41751.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; PVTF01000005; PRY41751.1; -; Genomic_DNA.
DR   EnsemblBacteria; PRY41751; PRY41751; CLV43_105510.
DR   Proteomes; UP000239494; Unassembled WGS sequence.
DR   GO; GO:0016787; F:hydrolase activity; IEA:InterPro.
DR   Gene3D; 3.40.50.1820; -; 1.
DR   InterPro; IPR029058; AB_hydrolase.
DR   InterPro; IPR002925; Dienelactn_hydro.
DR   Pfam; PF01738; DLH; 1.
DR   SUPFAM; SSF53474; SSF53474; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000239494};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..44
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           45..306
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5015513255"
FT   DOMAIN          100..226
FT                   /note="DLH"
FT                   /evidence="ECO:0000259|Pfam:PF01738"
SQ   SEQUENCE   306 AA;  32303 MW;  9EF3D982C29888BF CRC64;

  Query Match             68.6%;  Score 938;  DB 237;  Length 306;
  Best Local Similarity   67.8%;  
  Matches  177;  Conservative   32;  Mismatches   46;  Indels    6;  Gaps    3;

Qy          2 NPYERGPNPTDALLEASSGPFSVSEENVSRLSASGFGGGTIYYPRENN--TYGAVAISPG 59
              ||||||| ||:: :||| | |:||| :|| || :||||||||||   :  |:||:|:|||
Db         47 NPYERGPAPTNSSIEASRGSFAVSETSVSSLSVTGFGGGTIYYPTSTSAGTFGAIA VSPG 106

Qy         60 YTGTEASIAWLGERIASHGFVVITIDTITTLDQPDSRAEQLNAALNHMINRASSTVRSRI 119
              ||||::||:||| |||| |||| ||||||||||||||| || |||:::  |  | ||:||
Db        107 YTGTQSSISWLGPRIASQGFVVFTIDTITTLDQPDSRASQLLAALDYLTQR--SAVRARI 164

Qy        120 DSSRLAVMGHSMGGGGTLRLASQRPDLKAAIPLTPWHLNKNWSSVTVPTLIIGADLDTIA 179
              |::|| ||||||||||||| |: || |:|||||| || :| |  | ||||::||| ||||
Db        165 DATRLGVMGHSMGGGGTLRAAANRPALQAAIPLTGWHTDKTWGDVRVPTLVVGADGDTIA 224

Qy        180 PVATHAKPFYNSLPSSISKAYLELDGATHFAPNIPNKIIGKYSVAWLKRFVDNDTRYTQF 239
              |||||:||||||||||: :||||| ||||| ||  |  | |||::|||||:|||||| ||
Db        225 PVATHSKPFYNSLPSSLDRAYLELRGATHFTPNSSNTTIAKYSISWLKRFIDNDTRYEQF 284

Qy        240 LCPGPRDGLFGEVEEYRSTCP 260
              ||| |   |   : |:|  ||
Db        285 LCPTPSSSLL--IAEFRGNCP 303